Citation Nr: 0112907	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO. 98-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a somatic disorder as 
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse






INTRODUCTION

The veteran served on active duty from July 1945 to January 
1947.

This matter previously came to the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 rating decision by 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The RO denied several of the veteran's claims, including 
entitlement to service connection for a somatic disorder as 
secondary to service-connected disabilities and a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  The veteran perfected an 
appeal from the aforementioned issues.  

In a decision dated in February 2000, the Board denied the 
claim of entitlement to service connection for a somatic 
disorder as secondary to service-connected disabilities, and 
remanded the claim for a TDIU to the RO for additional 
development and adjudicative action.  Thereafter, the veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  

In December 2000, the Court vacated that portion of the 
February 2000 decision wherein the Board denied service 
connection for a somatic disorder as secondary to service-
connected disabilities, and remanded the case to the Board 
for compliance with the recent enactment of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The portion of the February 2000 decision wherein 
the Board remanded the TDIU issue was recognized as nonfinal 
in nature and not on appeal to the Court.   

In a statement dated in March 2001 the veteran's attorney 
requested that the RO re-adjudicate any of the veteran's 
claims that had been previously denied as "not well-grounded" 
on or after July 19, 1999.  

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicatory 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran claims that he has a somatic disorder as 
secondary to service-connected disabilities.  Service 
connection is in effect for residuals of a fracture left 
ankle, evaluated as 30 percent disabling; degenerative joint 
disease (DJD) of the right knee, evaluated as 20 percent 
disabling; DJD of the left knee, evaluated as 
20 percent disabling; and bilateral dermatophytosis, 
evaluated as noncompensable.  The combined schedular 
evaluation is 60 percent (bilateral factor considered).

During the pendency of this appeal, the President signed into 
law the VCAA of 2000, which requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Such assistance also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  In a statement dated in March 2001, the veteran's 
attorney requested an examination with medical nexus opinion.  



In the April rating 1998 decision, the RO denied the 
veteran's claim for service connection for somatic disorder 
as "not well-grounded."  In addition to the developmental 
requirements described above, VCAA also eliminated the 
concept of a well-grounded claim and supersedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC16-92 (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran, through his attorney, and inform 
him of the type of information, or lay 
and medical evidence, that would best 
serve to substantiate his claim.  

As part of this notice, the RO should 
specifically request that the veteran 
provide the names, addresses, and 
approximate dates of treatment of any 
additional health care providers, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of a somatic disorder and who 
may have expressed an opinion linking 
such to his service-connected 
disabilities.  

With any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain legible copies 
of any pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  Regardless of the 
veteran's response, the RO should attempt 
to obtain any outstanding or recent VA 
treatment records that may be available.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran, through his 
representative, that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain these records, 
and describing any further action to be 
taken with respect to the claim.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2).


3.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran for the 
purpose of ascertaining whether he has a 
somatic disorder which is proximately due 
to, the result of, or aggravated by a 
service-connected disability(ies).  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should be asked to provide 
an opinion as to whether the veteran has 
a somatic disorder, and if so, whether it 
is as likely as not that it is causally 
related to or aggravated by his service-
connected disabilities.  If no direct 
causal relationship is determined to 
exist, but aggravation of a somatic 
disorder by any service-connected 
disability(ies) is determined to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the somatic disorder;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to any service-connected 
disability(ies) based on medical 
considerations: and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of a somatic disorder are proximately due 
to any service-connected disability(ies).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
forgoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a somatic disorder as 
secondary to service-connected 
disabilities.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue the veteran and 
his attorney a Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examinations without good cause shown may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

